DETAILED ACTION
	In Reply filed on 04/14/2022, claims 1-6 and 13-20 are pending. Claims 1-6 and 13-20 are currently amended. Claims 7-12 are withdrawn, and no claim is newly amended. Claims 1-6 and 13-20 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20180001581 A1, hereinafter Patel) in view of Medalsy et al. (US 20200298471 A1, hereinafter Medalsy). 
Regarding claims 1 and 13, Patel teaches a method (¶ [0047]; ¶ [0083]; FIGURES 1, 2, 5) comprising: 
obtaining a computer aided design (CAD) representation of an object (¶ [0047]: designing a three dimensional virtual geometric model using one or more images; ¶ [0067]-¶ [0068]: design of 3D virtual geometric model using a computer, and CAD software; ¶ [0075]; ¶ [0111]; FIGURES 1, 2: 105, 107, 205, 207); 
determining mirror (dynamic mask 321 and mirror 343) and lighting requirements (UV light source and dynamic mask 321) of a light-based 3D printer (as shown in FIGURE 3) based on the CAD representation of the object, the light-based 3D printer including a chamber (319), a liquid container (resin container) within the chamber, and  at least one mirror (dynamic mask 321 and mirror 343 as shown in FIGURE 3) and at least one light source (light source) within the chamber, the liquid container containing a photosensitive material (photopolymers or radiation-sensitive resins) and one or more sensors (camera and displacement sensor) to measure a process characteristics (¶ [0050], ¶ [0085], ¶ [0086], ¶ [0112]: Digital Micromirror Device (DMD); ¶ [0114]: camera and displacement sensor; FIGURE 3), 
adjusting mirror and lighting characteristics of the at least one mirror and the at least one light source within the chamber based on the determined mirror and lighting requirements, the adjusting resulting in a first configuration of the light-based 3D printer (¶ [0086], ¶ [0111]-¶ [0113]); and 
initiating a 3D printing process, wherein initiating the 3D printing process includes exposing the photosensitive material in the liquid container within the light-based 3D printer to light based on the first configuration of the light-based 3D printer and monitoring sensor data from one or more sensors (camera and displacement sensor), the photosensitive material transitioning from a liquid into at least a portion of the object with the exposing to the light (¶ [0114]-¶ [0115]).
Here, DMD used as the dynamic mask has pixel arrays, and each pixel, having a digitally controlled micromirror, would be considered as the mirror as recited in claims 1 and 13, and each micromirror is controlled by a controller to make an image (see ¶ [0112]-¶ [0115]). Patel also teaches that the method and systems may further comprise software programs on computer systems and use thereof as recited claim 13 (¶ [0096]-¶ [0106]; FIGURES 14-20). However, Patel does not specifically teach that (1) the 3D printing system includes one or more sensors to measure a process characteristic(s) within the liquid container, and (2) sensor data from the one or more sensors within the liquid container is monitored. 
	Medalsy teaches an additive manufacturing apparatus and a method of performing an additive manufacturing process in which an object is formed in a tank by selective photo-curing of a liquid resin contained in the tank through exposure to radiation with better temperature management for improved quality of the resulting object (¶ [0003]-¶ [0005]). The apparatus includes a temperature sensor S in tank 10, and while printing operations take place, controller 208 monitors the temperature of the resin in tank 10 using a temperature sensor S and controls the printing process (¶ [0118]-¶ [0119]; FIGURES 1, 2). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the 3D printing system of Patel to further include a temperature sensor in the tank for monitoring a temperature of a photo-curing resin as taught by Medalsy in order to yield known results or a reasonable expectation of successful results of monitoring a temperature of the photocuring resin during the printing operation and controlling printing operation accordingly for improved quality of a resulting object (Medalsy: derived from ¶ [0003]).
	Regarding claims 2 and 14, modified Patel teaches that while printing operations take place, controller 208 monitors the temperature of the resin in tank 10 using a temperature sensor S (Medalsy: ¶ [0018]). When the temperature of the resin in tank 10 reaches or exceeds a threshold level, as determined by controller 208 through signals from sensor S (i.e., “determining,” as recited in the instant claims), printing operations are paused (i.e., “reconfiguring,” as recited in the instant claims), and (once the temperature falls within the threshold level), printing operations are then resumed ((i.e., “reconfiguring,” as recited in the instant claims) (Medalsy: ¶ [0019]). Here, the limitation “adjusting lighting and mirror characteristics of the at least one mirror and the at least one light source” as recited in the instant claims includes “on” and “off” of the printing operations. Thus, modified Patel teaches all the claimed limitations, and the motivation to combine applied claims 1 and 13 equally applies here. 
	Regarding claims 5 and 17, modified Patel teaches all the claimed limitations as presented above in the paragraphs regarding claims 1 and 13. During fabricating a 3D object using the plurality of virtual cross-sections of the three-dimensional model to direct an additive manufacturing method 111, after the mechanical movement of the stage, the resin on the top of the platform or the sample in process was UV polymerized as the image reflected from DMD (¶ [0047], ¶ [0111]-¶ [0113]). Here, “a second portion of the object” (as recited in the instant claims) can be considered as any following single layer, and the light source and the DMD are reconfigured to generate the image corresponding the following single layer. 
Claims 6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Medalsy as applied to claims 5 and 17, respectively, and further in view of Wu et al. (US 20190070777 A1, hereinafter Wu). 
Regarding claims 6 and 18, modified Patel teaches all the claimed limitations including that the 3D printing apparatus has DMD as the dynamic mask and mirror 343 to reflect the irradiation light to a build platform (Patel: ¶ [0050], ¶ [0112]; FIGURE 3) but does not specifically teach that “adjusting the lighting and mirror characteristics includes at least adjusting a position and angle of the at least one mirror and the at least one light source within the chamber for the second configuration of the 3D printer.”
	Wu teaches a digital light processing (DLP) system applied in a three-dimensional printing system and a method for improving the production rate of 3D printing (¶ [0001]).  The 3D printing system 100 may include a container set 10 containing a solidifiable material 20; a platform set 30 contacting a portion of the solidifiable material 20; a projector 40 emitting a primary electromagnetic radiation E1; and an optical component set 50 between the projector 40 and the platform 30 (¶ [0021]; FIGURES 3A-3D). The optical component set 50 may include a primary optical component 51 and a plurality of secondary optical component sets 52, and the primary optical component 51 may include a mirror 53 which can be interchangeable in a plurality of states, and the mirror 53 may convert the primary electromagnetic radiation E1 into a second secondary electromagnetic radiation E22 to be projected on the second secondary optical component set 522 (¶ [0023]-¶ [0025]). As one embodiment, the build area 33 of the platform set 30 is projected by each of the plurality of secondary optical component sets 52 by the secondary electromagnetic radiation E21 and E22 at the platform 34, and the first projected area 331 and the second projected area 332 projected by the secondary electromagnetic radiations E21 and E22, respectively, are at least partially different (¶ [0028]; FIGURES 5A, 5B). 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the mirror 343 of the 3D printing system of modified Patel with optical component set 50 including a primary optical component 51 (e.g., mirror 53) and a plurality of secondary optical component sets 52, wherein the mirror 53 may convert the primary electromagnetic radiation E1 into a second secondary electromagnetic radiation E21 and E22 to be projected on the second secondary optical component sets 521, 522, respectively, as taught by Wu in order to yield known results or a reasonable expectation of successful results of increasing a size of build area while keeping the same resolution and pixel size in a DLP 3D printing system without substantial increase of cost (Wu: derived from ¶ [0003]). 
Upon the modification, modified Patel teaches that a DLP 3D printing system comprises at least one light source (Patel: UV light source and dynamic mask; Wu: DLP projector 40), projecting a primary irradiation having an image pattern, and at least one mirror (Patel: mirror 343; Wu: optical component set 50 including at least three mirror components 53, 521, 522), converting the primary irradiation into a secondary irradiation and projecting the secondary irradiation into a build platform (Patel: ¶ [0050], FIGURE 3; Wu: ¶ [0028], FIGURES 5A, 5B). The modified 3D printing system determines a second portion of the object (e.g., a portion of the object projected in the area 332 by the irradiation E22 reflected by the optical component 522; Wu: FIGURE 5A), and the at least one light source (e.g., for having a different layer image pattern) and the at least one mirror (e.g., mirror component 53 of Wu for redirecting E1 into E22) are adjusted resulting in the second configuration as recited in claims 5 and 17. 
Moreover, a position and angle of the at least one mirror (e.g., mirror component 53 of Wu) is adjusted for the second configuration (e.g., for a transition of irradiation between E21 and E22) (Wu: ¶ [0025]; FIGURES 5A, 5B; of note, when an angle of the mirror 53 is changed, it can be also interpreted as a position of the mirror is changed). Although modified Patel does not explicitly teach that a position and angle of the at least one light source is adjusted for the second configuration, it would be obvious to one of ordinary skill in the art that at least one light source would be adjusted its position and angle during the transition of the irradiation between E21 and E22, if necessary, in order to properly project the primary irradiation into a build platform through the at least one mirror. 
	Regarding claim 19, modified Patel teaches that adjusting the lighting and mirror characteristics further includes adjusting an intensity and frequency of the at least one light source within the chamber for the second configuration of the 3D printer (Patel: ¶ [0112]: light intensity; ¶ [0115]: variable curing time for a single layer in consideration of the polymer, thickness, and UV intensity). Here, although modified Patel does not explicitly teach that a frequency of the at least one light source is adjusted, it would be obvious to one of ordinary skill in the art to adjust and optimize the irradiation time and interval (i.e., relevant parameters of frequency) of the at least one light source (Patel: UV light source and dynamic mask, at least projecting a primary irradiation having an image pattern) in order to properly cure the photosensitive material at a single layer.
	Regarding claim 20, modified Patel teaches that the light-based 3D printer includes multiple mirrors (Wu: at least optical components 53, 521, and 522) within the chamber, the at least one mirror being at least one mirror of the multiple mirrors, and the adjusting the lighting and mirror characteristics for the second configuration of the 3D printer further includes removing one or more mirrors (521 or 522) of the multiple mirrors from the chamber of the light-based 3D printer (Wu: ¶ [0028], FIGURES 5A, 5B). Of note, while either E21 or E22 is irradiated on area 33, only one of the corresponding optical components 521 or 522 projects irradiation, and the rest is inactive (i.e., removed). Thus, modified Patel teaches all the claimed limitations, and the motivation to combine applied to claim 18 equally applies here. 

Allowable Subject Matter
Claims 3-4, 15-16 are objected to as being dependent upon rejected base claims 1 and 13, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3-4 and 15-16, modified Patel teaches all the claimed limitations, but does not specifically teach that the sensor data threshold is a light intensity threshold of light passing through the photosensitive material within the liquid container. Although it is a well-known concept that a sensor detects a light intensity, here, the light intensity threshold is detected from the one or more sensors within the liquid container as recited in claims 1 and 13.  
 An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/  Primary Examiner, Art Unit 1726